DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katra et al. (USPN 9,161,775 – in IDS) in view of Kuzma et al. (US PGPUB 2005/0251237 – in IDS).
Regarding claims 1, 17 and 19, Katra discloses a system and method for installing a sensor in a body, the system comprising: a puncture device (e.g. 100) for puncturing a skin of a body (e.g. Fig. 24) comprising: a casing (e.g. 102) defining a cavity (e.g. 102B); an elongated member (e.g. 108) projecting from the casing and comprising a sharp end (e.g. 110) for puncturing the skin; and a sensor assembly (e.g. 10) for measuring and collecting data about the body (e.g. column 4, lines 5 – 18), the sensor assembly comprising: a sensing unit(e.g. 18) comprising a sensor body and a sensor contained in the sensor body, the sensor for measuring the data and the sensor body being engageable with the elongated member (e.g. Fog. 3); a data collecting unit (e.g. 12) for collecting and storing the data, the data collecting unit being receivable within the cavity of the casing (e.g. column 4, lines 5 – 18); and a communication cable (e.g. 16)extending between the sensing unit and the data collecting unit for transmitting the data measured by the sensor to the data collecting unit (e.g. column 4, lines 5 – 18); wherein the sensor assembly is removably securable to the puncture device by inserting the data collecting unit in the cavity of the casing and engaging together the sensing unit and the elongated member (e.g. Fig. 3).  Katra fails to teach that the communication cable is tensed when the sensor assembly is removably secured to the puncture device.
Kuzma teaches it is known to tense an electrode lead in an introducer device in order to stabilize the device (e.g. paragraphs 37 – 39 and Figs 1 – 5).  It would have been obvious to one having ordinary skill in the art to modify the system as taught by Karta with providing tension to the communication cable as taught by Kuzma, since such a modification would provide the predictable results of stabilizing the device.
Regarding claims 2 – 4, 10 – 12, and 20, Karta teaches the claimed invention except for an anchoring pin projecting from the sensor body.  Kuzma teaches it is known to use a row of barbs (e.g. paragraph 33, Figs. 1B and 7A) which would read on the anchoring pins.  Furthermore, Kuzma teaches an anchoring recess for receiving the anchoring pins (i.e. barbs) (e.g. Fig. 7B).  It would have been obvious to one having ordinary skill in the art to modify the sensor as taught by Karta with the sensor having anchoring pins as taught by Kuzma, since such a modification would provide the predictable results of securing the sensor at a target location in the patient.
Regarding claims 5 and 18¸ neither Karta nor Kuzma explicitly recite that the cable is stretchable. However stretchable cables are well known in the art.  Furthermore, Kuzma discloses the cable is under tension. It is understood that the cable would necessarily stretch to a degree while under tension.  Therefore, one of ordinary skill would appreciate using a stretchable cable.
Regarding claims 6 – 8 and 13 – 15, Karta discloses at least one resilient arm projecting within the cavity (e.g. Figs. 18 – 19; the term resilient arm is broad.  The gripper block 412 is resilient as it moves from one configuration to a second configuration.  It also projects from a wall adjacent to the elongate member and is used to secure the sensor).  Karta also teaches the casing is provided with an aperture emerging in the cavity for disengaging the data collecting unit from the cavity (e.g. Figs. 18 and 19).
Regarding claims 9 and 16, Karta discloses at least one grip protruding from an external face thereof (e.g. 202, Fig. 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792